The Attorney           General of Texas
                                                               August 2, 1983
JIM MATTOX
Attorney General



Supreme        Court      Building          Mr. Charles Travis                      Opinion No. JM-52
P.O.Box 12546                               Executive Director
martin.     TX.     78711.    2548          Texas Parks and Wildlife Department     Re:   Whether provisions in
5121475-2601                                4200 Smith School Road                  Senate Bill No. 94 repealing
Telex    9101874-1367
                                            Austin, Texas   78744                   certain provisions for fur-
Telecopier     5121475~0266
                                                                                    bearing animals are effective

1607 Main         St.. Suite 1400           Dear Mr. Travis:
Oa,,as.     TX.    75201-4709
2141742.6944
                                                 You have requested an interpretation of article 1, section 37 of
                                            Senate Bill No. 94, which was enacted by the Sixty-eighth Legislature
4824 Alberta            Ave.. Suite   160   to repeal numerous provisions of the Parks and Wildlife Code. We
El Pas,. TX.            79905-2793          believe that each provision of the code that is listed in section 37
y.iq533.3484                                is repealed on the effective date of a proclamation of the Parks and
                                            Wildlife Commission that regulates the conduct proscribed by that
1220 Dallas Ave.. Suite 202                 provision.
“ouston,   TX. 77002-6966
7131650-0666                                     "A fundamental rule in the construction of statutes is to
                                            ascertain and give effect to the intent of the Legislature." Jessen
606 Broadway.             Suite 312
                                            Associates, Inc. v. Bullock, 531 S.W.2d 593, 599 (Tex. 1975). Senate
 Lubbock,         TX.    79401-3479         Bill No. 94 was enacted to place conservation control and game
 8061747.5238                               management under the sole authority of the 'Parks and Wildlife
                                            Department. See Bill Analysis to Senate Bill No. 94, prepared for
                                            House Committee on Environmental Affairs, filed in Bill File to Senate
 4309 N. Tenth, Suite B
 MCAII~~. TX. 76501-1685
                                            Bill No. 94, Legislative Reference Library.        In so doing, the
 5121682-4547
                                            legislature repealed the provisions of the code included in article 1,
                                            section 36 of the bill on the effective date of the act, which is
                                            August 29, 1983. The legislature repealed numerous other provisions
 200 Main        Plaza, Suite 400           of the code in section 37, but with the intention that the repeal not
 San      Anfonio.    TX. 78205-2797
                                            be effective until the Parks and Wildlife Commission by proclamation
 5121225-4191
                                            regulates the conduct controlled by each of those provisions. section
                                            37 states that the provisions "are repealed," but "effective as
 An Equal         OpportunityI              provided by Section 61.004, Parks and Wildlife Code." Section 61.004
 Affirmative        Action     Employer
                                            provides that a law making chapter 61 of the Parks and Wildlife Code
                                            applicable to all or a portion of the wildlife resources of a county
                                            or place repeals any provision of general or special law regulating
                                            the taking or possession of those wildlife resources when the
                                            commission's proclamation relating to those wildlife resources takes
                                            effect.

                                                 We believe that when the legislature referred to section 61.004
                                            in section 37 of the bill, it simply meant to adopt the method set
                                            forth therein. In other words, its intent was that the statutes
Mr. Charles Travis - Page 2    (JM-52)



                                                                        7

listed in section 37 would be deemed to be repealed only when a
proclamation issued by the commission takes effect. We do not believe
that it ever contemplated that the proclamations to be issued could
affect only those statutes pertaining to wildlife resources that are
under the regulatory authority in chapter 61. Otherwise, the listing
of statutes in section 37 other than those pertaining to conduct that
is regulated under chapter 61 could only be regarded as an idle
gesture because a Parks and Wildlife Commission proclamation could
never reach those statutes.

     Therefore, it is our opinion that the legislature clearly
intended to repeal all statutes listed in section 37, but that the
repeal would become effective only on the effective date of a
proclamation issued by the Parks and Wildlife Commission.      See
McDonald v. State, 615 S.W.2d 214, 219 (Tex. Crim. App. 1981).

                               SUMMARY

             The legislature repealed each provision of the
          Parks and Wildlife Code enumerated in article 1,
          section 37, Senate Bill No. 94, Acts of the
          Sixty-eighth Legislature, including provisions
          relating to fur-bearing animals, on the effective
          date of a proclamation of the Parks and Glildlife
          Commission regulating the conduct proscribed by
          that provision.




                                     J-h Very truly you



                                         JIM
                                                .


                                                 MATTOX
                                         Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Nancy Sutton
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Acting Chairman
Jon Bible
David Brooks
Colin Carl
Jim Moellinger
Nancy Sutton
Bruce Youngblood


                                   P. 219